Case: 18-10933      Document: 00515250751         Page: 1    Date Filed: 12/27/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit


                                    No. 18-10933                           FILED
                                  Summary Calendar                 December 27, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS JULIAN CORONA-PEREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-392-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jesus Julian Corona-Perez appeals the sentence imposed following his
guilty plea conviction for illegal reentry after removal in violation of 8 U.S.C.
§ 1326. He argues that the district court erred in determining that his prior
Texas robbery conviction was a crime of violence pursuant to U.S.S.G. § 2L1.2.
He correctly concedes that this argument is foreclosed by United States v.
Burris, 920 F.3d 942 (5th Cir. 2019), petition for cert. filed (U.S. Oct. 3, 2019)


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10933    Document: 00515250751     Page: 2    Date Filed: 12/27/2019


                                 No. 18-10933

(No. 19-6186), and United States v. Santiesteban-Hernandez, 469 F.3d 376 (5th
Cir. 2006), overruled on other grounds by United States v. Rodriguez, 711 F.3d
541 (5th Cir. 2013), but he seeks to preserve it for further review.
      Corona-Perez also argues that his sentence exceeds the statutory
maximum sentence allowed by § 1326(a). Specifically, he argues that § 1326(b)
is unconstitutional because it treats a prior conviction for a felony as a
sentencing factor and not an element of a separate offense that must be proved
to a jury beyond a reasonable doubt. Corona-Perez correctly concedes that this
issue is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998).
See United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States
v. Pineda-Arrellano, 492 F.3d 624, 625–26 (5th Cir. 2007). However, he seeks
to preserve the issue for further review.
      The Government has moved for summary affirmance or, alternatively,
an extension of time to file a brief. Because Corona-Perez’s arguments are
foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc. v.
Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). Accordingly, the Government’s
motion for summary affirmance is GRANTED, and the judgment is
AFFIRMED. The Government’s alternative motion for an extension of time to
file a brief is DENIED.




                                       2